Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated February 28, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 112
Claim 9 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claim 7 has been rejected under 35 U.S.C. 103 as being unpatentable over Peffer et al. (US Patent Application Publication No. 2011/0008625 A1) in view of Uchida (US Patent Application Publication No. 2011/0200884 A1), Marceau et al. (US Patent No. 4,085,012) and 
Dwenger (US Patent Application Publication No. 2010/0316887 A1).

	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Peffer et al. in view of Uchida, Marceau et al. and Dwenger has been withdrawn in view of Applicant’s amendment.

II.	Claims 8-13 have been rejected under 35 U.S.C. 103 as being unpatentable over Peffer et al. (US Patent Application Publication No. 2011/0008625 A1) in view of Uchida (US Patent Application Publication No. 2011/0200884 A1), Marceau et al. (US Patent No. 4,085,012) and Dwenger (US Patent Application Publication No. 2010/0316887 A1) as applied to claim 7 above, and further in view of Hughes et al. (“High Strength Al-Alloys: Microstructure, Corrosion and Principles of Protection,” Recent Trends in Processing and Degradation of Aluminium Alloys (2011 Nov 21), Vol. 1, pp. 223-262).
	The rejection of claims 8-13 under 35 U.S.C. 103 as being unpatentable over Peffer et al. in view of Uchida, Marceau et al. and Dwenger as applied to claim 7 above, and further in view of Hughes et al. has been withdrawn in view of Applicant’s amendment. 

Response to Amendment
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-6 and 14-20 directed to an invention non-elected with traverse in the reply filed on November 9, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period 

will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7-13 define over the prior art of record because the prior art does not teach or suggest a method comprising the steps of (a) preparing, (b) anodizing and (c) contacting as presently claimed, esp., (c) after the anodizing step (b), contacting the 7xxx aluminum alloy product with a phosphorous-containing organic acid to create a functional layer on the anodic oxide layer of the 7xxx aluminum alloy product. Peffer et al. teach the reaction of the polyepoxide with the phosphorus acids (page 2, [0018]; and page 7, [0070]: Resin I in the prepared electrodeposition bath). 	The prior art does not contain any language that teaches or suggests the above. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 8, 2022